       Case 2:20-cv-01220-DLR Document 12 Filed 04/27/21 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   Charles Jones,                                      No. CV-20-01220-PHX-DLR
10                  Petitioner,                          ORDER
11   v.
12   David Shinn, et al.,
13                  Respondents.
14
15
16          Before the Court is United States Magistrate Judge Michael T. Morrissey’s Report

17   and Recommendation (“R&R”) (Doc. 11), which recommends that Petitioners’ petition for
18   writ of habeas corpus pursuant to 28 U.S.C. § 2254 (Doc. 5) be denied and dismissed with

19   prejudice and that a Certificate of Appealability and leave to proceed in forma pauperis on

20   appeal be denied. The Magistrate Judge advised the parties that they had fourteen days to
21   file objections to the R&R and that failure to file timely objections could be considered a
22   waiver of the right to obtain review of the R&R. See United States v. Reyna-Tapia, 328

23   F.3d 1114, 1121 (9th Cir. 2003). Neither party filed objections, which relieves the Court

24   of its obligation to review the R&R. See Reyna-Tapia, 328 F.3d at 1121; Thomas v. Arn,

25   474 U.S. 140, 149 (1985) (“[Section 636(b)(1)] does not . . . require any review at all . . .

26   of any issue that is not the subject of an objection.”); Fed. R. Civ. P. 72(b)(3) (“The district
27   judge must determine de novo any part of the magistrate judge’s disposition that has been
28   properly objected to.”). “Unless this court has definite and firm conviction that the
       Case 2:20-cv-01220-DLR Document 12 Filed 04/27/21 Page 2 of 2



 1   [Magistrate Judge] committed a clear error of judgment, [this court] will not disturb [the]
 2   decision.” Jackson v. Bank of Hawaii, 902 F.2d 1385, 1387 (9th Cir. 1990) (citation
 3   omitted).
 4          The Court has nonetheless independently reviewed the R&R and finds that it is well-
 5   taken. The Court therefore will accept the R&R in its entirety. See 28 U.S.C. § 636(b)(1)
 6   (stating that the district court “may accept, reject, or modify, in whole or in part, the
 7   findings or recommendations made by the magistrate”); Fed. R. Civ. P. 72(b)(3) (“The
 8   district judge may accept, reject, or modify the recommended disposition; receive further
 9   evidence; or return the matter to the magistrate judge with instructions.”).
10          IT IS ORDERED that Magistrate Judge Morrissey’s R&R (Doc. 11) is
11   ACCEPTED.
12          IT IS FURTHER ORDERED that Petitioners’ petition for writ of habeas corpus
13   pursuant to 28 U.S.C. § 2254 (Doc. 5) is DENIED and DISMISSED WITH
14   PREJUDICE.
15          IT IS FURTHER ORDERED that a Certificate of Appealability and leave to
16   proceed in forma pauperis on appeal is denied.
17          IT IS FURTHER ORDERED that the Clerk of Court is directed to enter judgment
18   and terminate the case.
19          Dated this 27th day of April, 2021.
20
21
22
23
                                                   Douglas L. Rayes
24                                                 United States District Judge
25
26
27
28


                                                  -2-
